Citation Nr: 1540727	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent from July 29, 2009, and in excess of 30 percent from July 13, 2010, for service-connected headache syndrome.

2.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from April 2000 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's headaches have been manifested by very frequent complete prostrating and prolonged attacks productive of severe economic inadaptability that occurs four to twelve times per month.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for service-connected headache syndrome are met throughout the course of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in August 2009 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claim. 

The Board finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Currently, the Veteran's service-connected headache syndrome is rated 10 percent disabling from July 29, 2010, and 30 percent disabling from July 13, 2010, pursuant to Diagnostic Code 8100.  That diagnostic code provides a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

At an April 2010 VA examination, the Veteran reported that she had weekly headaches that lasted one to two days.  It was noted that less than half of the headaches were prostrating and that her condition had been stable since 2008.  She reported that she took prescription medication for headaches, but that the medication only helped to control the nausea associated with the headaches.  The examiner noted a continued diagnosis of headache syndrome and that the Veteran's disability had significant effects on her usual occupation in the form of increased absenteeism.  In a separate VA examination conducted in April 2010 for an ankle disability, the Veteran reported that over the preceding 12 months she had missed a total of five weeks of work as a result of the headache disability and general body achiness.  

At a March 2014 VA examination, the Veteran reported that she missed two to three days of work a week as a result of the headache disability and that she required the use of leave under the Family and Medical Leave Act (FMLA).  She reported that her headaches occurred almost daily, but on average four to seven days a week.  She reported the headache could last all day and that nothing helped relieve the symptoms.  She reported nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision as a result of headaches.  She reported that when she had a headache she needed to lie down in a dark room and that the headache typically lasted into the following day.  The examiner noted that the Veteran's headaches were prostrating in nature, occurring more frequently than once per month.  It was also noted that the Veteran's headache disability affected her ability to work, causing her to use FMLA leave two to three times a week.  

VA outpatient treatment records show that the Veteran has received intermittent treatment for her headache disability.  However, these records provide no indication that the Veteran's headache disability is more severe than what is shown in the VA examination reports of record.  

Based on the above, the Board finds that the Veteran's headache syndrome most nearly approximates the criteria for a 50 percent rating under Diagnostic Code 8100.  The Board finds that the both the April 2010 and March 2014 VA examination reports, along with the Veteran statements, clearly indicate that the Veteran has very frequent prostrating and prolonged attacks that have caused her to miss, on average, between four to 12 days per month of employment during the period on appeal.  Moreover, the evidence of at least weekly headaches that occur frequently and require her to use unpaid leave under FMLA supports the claim for an increased rating.  The Board finds that the evidence establishes that the Veteran suffers from prostrating headaches that occur four to 12 times a month, causing her to miss work and use unpaid leave, and therefore are productive of severe economic inadaptability which is the required criteria for a rating of 50 percent.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2015).  That represents the maximum disability rating assignable under Diagnostic Code 8100.

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that she has pain, light sensitivity, and other symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  A Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to her through her senses.  As a result, her assertions constitute competent medical evidence that her disability has increased in severity so as to warrant a higher rating.  Here, the clinical and lay evidence pertaining to the Veteran's headache disability is probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 50 percent rating.  

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is not available for headaches under the applicable rating criteria.  There is nothing in the record to suggest that her disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment, beyond that contemplated by the assigned rating which represents severe economic inadaptability, or frequent hospitalization due to service-connected headache syndrome.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the evidence supports a rating of 50 percent throughout the entire period on appeal.  The Board further finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a rating of 50 percent, but no higher, for service-connected headache syndrome for the duration of the appeal period is granted.  


REMAND

A February 2014 rating decision granted service connection for anxiety disorder and assigned a 30 percent rating.  In May 2014, the Veteran submitted a timely notice of disagreement to the rating assigned.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issue of entitlement to an increased initial rating for a psychiatric disability.  Advise the Veteran that she must perfect an appeal if she wants the Board to review that claim.  If an appeal is timely perfected, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 



Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


